Case 2:19-cv-00236 Document 119 Filed 07/08/19 Page 1 of 2 PagelD #: 917

LR Civ P 83.6 Form (06/08/2018)
LR Cr P 44.6 Form (86/08/2018)

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF WEST VIRGINIA
AT CHARLESTON

Don Blankenship

STATEMENT OF VISITING ATTORNEY
AND DESIGNATION OF LOCAL COUNSEL

Vv,
The Honorable Andrew Napolitano (RET.), et al CIVIL ACTION NUMBER 2:19-cy-00236

Gregory V. Sullivan, Malloy & Sullivan, Lawyers Professional Corporation MA 486000

 

Name of Visiting Aftorney and firm tame State Bar iD number

Union Leader Corporation

 

Nanie of party represented

Massachusetts Bar 20 West Street, Boston, MA 02111
New Hampshire Bar Association, 2 Pillsbury Street, Suite 300, Concord, NH 03301

 

Name and address of the Bar(s) of which the Visiting Attorney is a member in good standing

59 Water Street
Hingham, MA 02043

 

Visiting Attori ey’s office address

 

 

7817494141 7817494 109 g.sullivan@mslpc.net
Visiting Afforney’s office telephone number Office fax number Email address
Holly S. Planinsic
Herndon Morton Herndon & Yaeger WV 6551
Name of Sponsoring Attorney and firm naine WV Bar 1D nuntber

83 Edgington Ln
Wheeling , WV , 26003

 

Sponsoring Attorney’s office address

 

3042422300 3042430890 hplaninsic@bhmhy.com
Sponsoring Attorney's office telephone aumber Office fax number Email address

PAGE 1 of 2 PAGES
Case 2:19-cv-00236 Document 119 Filed 07/08/19 Page 2 of 2 PagelD #: 918

VISITING ATTORNEY’S CERTIFICATION
I hereby certify that Iam a member in good standing of the Bar(s) listed in the Statement of
Visiting Attorney and that I have never been convicted ofa felony. I further certify that I have paid
the West Virginia State Bar its prescribed pro hac vice fee for this case, and complied with the West

Virginia State Bar’s requirements for attorneys admitted pro hac vice.

z ere ai

Dite Sign kh ure <p ee Attorney

SPONSORING ATTORNEY’S CERTIFICATION
I hereby certify that I am admitted to practice before the Supreme Court of Appeals of West
Virginia, I am a member in good standing of the West Virginia State Bar, and ] am a member of the
bar of this Court. I further certify that I have an office for the practice of law in West Virginia, and
I practice law primarily in West Virginia. 1 agree that pleadings, notices, and other papers may
be served on me in this case. I consent to being the Sponsoring Attorney for the above-named

Visiting Attorney and I shall hereafter sign all papers that require the signature ofan attorney.

 

Vy ,
07-08:/7 \ i ike YOULL
Date Si ight ature of, Sponsoring Attorney

** ELECTRONIC FILING REQUIREMENT **

Electronic filing is required in the United States District Court for the Southern District of West
Virginia. Please refer to the Court's website at www.wvsd.uscourts.gov under CM/ECF Information >
Electronic Filing > Administrative Procedures for Electronic Case Filing in the SDWV for guidance.
Specific requirements regarding logins and passwords and the registration process may be found at
Section 6. E-File Registration.

PAGE 2 of 2 PAGES
